DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horton et al. [2014/0025093].
With respect to Claim 1, Horton discloses: A method of repairing a hernia defect, the method comprising acts of: (a) delivering a prosthesis in a reduced configuration through a surgical opening into a patient (…after inserting the flexible support structure 102 into the prosthesis 112 and implanting the prosthesis 112 (e.g., in a rolled or folded configuration), the elasticity of the flexible support structure 102 causes the flexible support structure 102 and the prosthesis 112 to "spring" back into (or otherwise assume) the deployed (e.g., generally planar) configuration, [0108]), the prosthesis including a patch body (112) and a deployment device (100), the deployment device including a self-expanding support body (102) (…the elasticity of the flexible support structure 102 causes the flexible support structure 102 and the prosthesis 112 to "spring" back into (or otherwise assume) the deployed (e.g., generally planar) configuration, [0108]) (Examiner interprets being able to “spring”/revert back from a reduced configuration to a deployed configuration is understood to be self-expanding. See page 15 of applicant specification for further support of this interpretation.) and a handle (tabs 104) …deployment device 100 includes a flexible support structure 102 and one or more tabs 104, [0096]), the support body being releasably coupled to the patch body to assist in spreading the patch body to an expanded configuration (…the deployment device 100 can be removed by holding the prosthesis 112 in a fixed position (e.g., using sutures or tacks to secure the prosthesis in place against tissue, muscle wall, etc., [0111]) (…the deployment device 100 can assume a deployed (e.g., generally planar) configuration within the prosthesis 112, [0103]); (b) following act (a), spreading the patch body to the expanded configuration via the support body (…the deployed (e.g., generally planar) configuration of the deployment device 100 is characterized by an absence of folds, creases, bends, buckling, and the like in the flexible support structure 102. The deployed (e.g., generally planar) configuration can cause the prosthesis 112 to similarly assume a deployed (e.g., generally planar) configuration, [0103]); (c) securing the patch body in the expanded configuration about the hernia defect (…the deployment device 100 can be removed by holding the prosthesis 112 in a fixed position (e.g., using sutures or tacks to secure the prosthesis in place against tissue, muscle wall, etc., [0111]); (d) following act (c), removing the support body from the pocket of the patch body by directing an outward pulling force applied with the handle to a location at or in close proximity to an outer periphery of the support body to collapse a portion of the support body inwardly toward the patch body (See [0111]); and (e) withdrawing the deployment device through the surgical opening out of the patient (…an upward tensile force exerted by a surgeon on the flexible support structure 102 by pulling the tabs 104 in a direction away from the affixed prosthesis 112 can initiate the bending, folding, collapsing, or other reconfiguration in shape of the flexible support structure 102 necessary to liberate the flexible support structure 102 from the enclosure 124 of the prosthesis 112, [0110]) (See Figure 3C).
With respect to Claim 2, Horton discloses: The method according to claim 1, wherein the patch body (112) includes a pocket (enclosure 124) and an access opening to the pocket (… first layer 114 can include an aperture or opening 122 disposed therein and therethrough, e.g., for enabling access to the enclosure 124, [0101]), the support body being removably inserted in the pocket with the handle extending through the access opening (…in FIG. 3C, which illustrates the deployment device 100 of FIG. 3A during removal from the prosthesis 112, [0110]), the support body being collapsible for insertion into and removal from the pocket (…the elasticity of the material of the flexible support structure 102 can be sufficient to cause the flexible support structure 102 to independently return to a deployed (e.g., generally planar) configuration after being rolled, etc. for insertion into a patient, [0108]), and wherein act (d) includes removing the support body from the pocket of the patch body (…in FIG. 3C, which illustrates the deployment device 100 of FIG. 3A during removal from the prosthesis 112, [0110]).
With respect to Claim 3, Horton discloses: The method according to claim 2, wherein act (c) includes delivering fasteners through the pocket of the patch body (…by holding the prosthesis 112 in a fixed position (e.g., using sutures or tacks to secure the prosthesis in place against tissue, muscle wall, etc.), [0111]).
With respect to Claim 4, Horton discloses: The method according to claim 3, wherein act (c) includes delivering one or more sutures, tacks…through the pocket of the patch body (…by holding the prosthesis 112 in a fixed position (e.g., using sutures or tacks to secure the prosthesis in place against tissue, muscle wall, etc.), [0111]).
With respect to Claim 5, Horton discloses: The method according to claim 1, wherein act (d) includes collapsing the support body (102) to a non-conical configuration (See Figure 3C) (…upward force causes the flexible support structure 102 to lift up off the second layer 116 and encounter the first layer 114. The lifting motion can cause the enclosure 124 to expand in height, as the first layer 114 similarly lifts in response to contact with the flexible support structure 102…difference in applied forces causes the flexible support structure 102 to undergo a reconfiguration (e.g., a deformation in shape, orientation, or both)….the reconfiguration of the flexible support structure 102 can include at least one bend, fold, crease, buckle, or other collapsing action or state, [0111]).
With respect to Claim 6, Horton discloses: The method according to claim 1, wherein acts (d) and (e) include pulling a free end of the handle (tabs 104) from outside the patient (…the tabs 104 can extend external to the enclosure 124. For example, as illustrated, both of the tabs 104 extend out of the opening 122 when the deployment device 100 is situated in the prosthesis 112, [0106]).
With respect to Claim 7, Horton discloses: The method according to claim 1, wherein act (d) includes applying the pulling force to the handle (tabs 104) from a first side of the support body (top of 116) and the handle applying the pulling force to an opposite second side of the support body (bottom of 116) (…the deployment device 100 can be removed by holding the prosthesis 112 in a fixed position…and simultaneously pulling the tabs 104 in a direction away from the prosthesis 112, such as an upward direction 140 (see FIG. 3C)…the flexible support structure 102 experiences an upward force at the position where the tabs 104 are joined with the flexible support structure 102. The upward force causes the flexible support structure 102 to lift up off the second layer 116 and encounter the first layer 114, [0111]).
With respect to Claim 8, Horton discloses: The method according to claim 7, wherein a portion of the handle extends through the support body to apply the pulling force to the second side of the support body (See Figures 3A-3C and [0111]) (…the tabs 104 of the first example embodiment include two elongate straps adjoined with the flexible support structure 102 at or near the proximal end 110, [0097]) (the tabs 104 are joined with the flexible support structure 102, [0111]) (Examiner understands that because the tabs are connected to both sides (see Figure 1B) of the support structure, as one force is applied to the top layer, it will also be applied to the bottom layer).
With respect to Claim 9, Horton discloses: The method according to claim 1, wherein act (d) includes bending the portion of the support body downwardly and in a direction toward a central …by pulling the tabs 104 in a direction away from the affixed prosthesis 112 can initiate the bending, folding, collapsing, or other reconfiguration in shape of the flexible support structure 102 necessary to liberate the flexible support structure 102 from the enclosure 124 of the prosthesis 112, [0110]) (…the reconfiguration of the flexible support structure 102 can include at least one bend, fold, crease, buckle, or other collapsing action or state, [0111]) (Examiner notes that the support structure is centrally located on the prosthesis and understands buckle under BRI to mean to “bend or give way under a weigh or force” and so if pulling on the tabs will cause the support to buckle, the art meets the limitation as claimed).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE A CODRINGTON whose telephone number is (571)272-8441. The examiner can normally be reached Monday - Thursday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/P.A.C./Junior Examiner, Art Unit 3771    

/KATHERINE M SHI/Primary Examiner, Art Unit 3771